Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
DETAILED ACTION
Applicant’s amendment filed 3/26/2021 has been received and entered into the present application.
As reflected by the attached, completed copy form PTO/SB/08A, the Examiner has considered the cited references.
Applicant’s arguments filed 3/26/2021 have been fully considered.  Rejections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections are either reiterated or newly applied.  They constitute the complete set of rejections presently being applied to the instant application.

Status of Claims
Claims 1, 3-5, 8-16, 21-93 and 96 are pending.
Claims 3-5, 8-15, 24-27, 32-89, 92 and 96 remain withdrawn.
Claims 1, 21-23, 28-31, 90-91 and 93 are currently under examination and the subject matter of the present Office Action.

Objection
Claim 1 is objected to for the following informality:
Claim 1 has been amended to recite “selective estrogen receptor modulator has (S) enantiomer.”  This is grammatically awkward.  It is suggested the claim is amended to recite “wherein the (S)-enantiomer of said selected estrogen receptor modulator is present.”  Appropriate correction is required.

Maintained:
Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
	
Claims 1, 21, 23, 30, 90-91 and 93 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wallace et al. (J. Med. Chem. 2006, 49, 843-846; submitted in IDS) in view of Barton et al. (Supportive Cancer Therapy, Vol. 3, No. 2, 91-97, 2006) and Liu et al. (Chem. Res. Toxicol. 2005, 18, 174-182) and Gauthier et al. (J. Med. Chem., 1997, 40, 2117-2122).
Wallace et al. teach a method of treating hot flushes in ovariectomized rats with administration of an oral effective amount of an SERM, compound 1 (pages 845-856, bridging paragraphs).  The reference states that compound 1 “possesses high affinity to both ERalpha and ERbeta…[and] was determined to be a highly potent antagonist...”(page 844, bridging columns).
Wallace et al. is silent (i) on the treatment of the administration of DHEA.
Barton et al. teaches a method of treating hot flushes with administration of an effective amount of oral DHEA in menopausal women (abstract).
It would have been prima facie obvious to one of ordinary skill in the art to administering SERM and DHEA in combination for the treatment of hot flushes in a postmenopausal woman.  One would have been motivated to combine the two as they are both known to treat the same condition and result in the same therapeutic effect.  One would have been a reasonable expectation of success in combination the compounds because each compound on their own is an effective method of treatment for hot flushes, and In re Kerkhoven, 205 USPQ 1069 (CCPA 1980), “It is prima facie obvious to combine two composition each of which his taught by the prior art to be useful for the same purpose in order to form a third composition that is used for the very same purpose; the idea of combining them flows logically from their having been individually taught in the prior art.” 
Further, Wallace et al. is silent on (ii) the treatment of the administration of DHEA in combination with the elected alcolbifene and (iii) presence of the (S) enantiomer of acolbifene.
Liu et al. teaches that acolbifene is a fourth-generation SERM and the most potent antiestrogen in terms of inhibition of both ERalpha and ERbeta (page 175, third full paragraph).
One would have found it prima facie obvious to one of ordinary skill in the art at the time of the invention to have administered a therapeutically effective amount of acolbifene in combination with a therapeutically effective amount of DHEA for the treatment of hot flushes in a postmenopausal woman.  One would have been motivated to do so because an SERM and DHEA are known to be effective for the treatment of hot flushes and acolbifene is a potent fourth-generation SERM.  Both the compound 1 of Wallace and acolbifene exhibit antiestrogenic activity on ERalpha and ERbeta.  As such, one would have a reasonable expectation of success that acolbifene would be effective in combination with DHEA for the treatment of hot flushes.
Gauthier et al. teach that the (R)-enantiomer of alcolbifene is inactive compared to the highly active S-enantiomer (page 2117, right column, last paragraph).
Therefore, one of ordinary skill in the art would have found it obvious to ensure administration of the (S)-enantiomer of alcolbifene, per the teachings of Gauthier et al. 
Regarding the functional limitation of decreasing the risk of breast, uterine and endometrial cancer as well as the risk of bone lose, osteoporosis, hypertension, insulin resistance, diabetes, obesity and atherosclerosis, this claimed limitation, does not appear to result in a manipulative difference because the claimed effect would have necessarily occurred with administration of the combination.  It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are .

Claim 22 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wallace et al. (J. Med. Chem. 2006, 49, 843-846; submitted in IDS) in view of Barton et al. (Supportive Cancer Therapy, Vol. 3, No. 2, 91-97, 2006) and Liu et al. (Chem. Res. Toxicol. 2005, 18, 174-182) and Gauthier et al. (J. Med. Chem., 1997, 40, 2117-2122) as applied to claims 1, 21, 23, 30, 90-91 and 93 above, and further still in view of Remington's Pharmaceutical Sciences (Sixteenth Edition; 1980, p.420-425) and Berge et al. ("Pharmaceutical Salts", Journal of Pharmaceutical Sciences, 66(1); 1977:1-19).
The teachings of each reference is set forth supra.  The combination differs by not administering the selective estrogen receptor modulator in hydrochloric acid salt form.
Remington’s Pharmaceutical Sciences (p.420-425) teaches that drugs are formulated into salts to modify the duration of action of a drug; to modify the transportation and distribution of the drug in the body; to reduce toxicity; and to overcome difficulties encountered in pharmaceutical formulation procedures or in the dosage form itself (col.2, p.424, para.1).
Berge et al. teaches a variety of salt forms approved for use by the Food and Drug Administration (FDA) (see Table I, p.2), such as, inter alia, the benzoate salt, citrate salt, hydrochloride salt, malate salt, mesylate salt, nitrate salt, phosphate salt, sulfate salt, tartrate salt, etc.
	One of ordinary skill in the art at the time of the present invention would have found it prima facie obvious to employ a salt formulation of the alcolbifene because, as evidenced by Remington’s, pharmaceutical salt formulations are known to modify the duration of action of a drug, modify the transportation and distribution of the drug in the body, reduce toxicity, and to overcome difficulties encountered in pharmaceutical formulation procedures or in the dosage form itself.  Thus, it would have been prima facie obvious to the skilled artisan motivated by any one or more of these factors to formulate the hydrochloric acid salt of alcolbifene into a pharmaceutically acceptable salt to enhance the prima facie obvious to employ, e.g., the benzoate salt, citrate salt, hydrochloride salt, malate salt, mesylate salt, nitrate salt, phosphate salt, sulfate salt, or tartrate salt, etc. of such a compound because Berge  et al. teaches that these salts are known in the art to be one or more of a finite number of pharmaceutically acceptable salts usable for formulating pharmaceutical compositions at the time of the invention. As a result, one of ordinary skill in the art at the time of the invention would have found it prima facie obvious to employ any of these known pharmaceutically acceptable salts to elicit the advantages disclosed by Remington’s with a reasonable expectation of success because (1) a person with ordinary skill in the art has good reason to pursue known options within his or her technical grasp and (2) Berge et al. teaches the equivalency of such salt forms for pharmaceutical use and (3) Remington’s teaches clear benefits to using pharmaceutical agents in salt form.

Claims 28-29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wallace et al. (J. Med. Chem. 2006, 49, 843-846; submitted in IDS) in view of Barton et al. (Supportive Cancer Therapy, Vol. 3, No. 2, 91-97, 2006) and Liu et al. (Chem. Res. Toxicol. 2005, 18, 174-182) and Gauthier et al. (J. Med. Chem., 1997, 40, 2117-2122) as applied to claims 1, 21, 23, 30, 90-91 and 93 above, and further still in view of Berger et al. (Journal of Steroid Biochemistry & Molecular Biology, 96, 2005, 201-215).
The teachings of each reference is set forth supra.  The combination differs by not administering the combination intravaginally.
Berger et al. teach a method of effectively administering DHEA and acolbifene intravaginally (Figure 4).
One of ordinary skill in the art would have found it prima facie obvious at the time of the invention to administer DHEA and an SERM, such as acolbifene via intravaginal administration.  One .

Claims 31 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wallace et al. (J. Med. Chem. 2006, 49, 843-846; submitted in IDS) and Barton et al. (Supportive Cancer Therapy, Vol. 3, No. 2, 91-97, 2006) and Liu et al. (Chem. Res. Toxicol. 2005, 18, 174-182) and Gauthier et al. (J. Med. Chem., 1997, 40, 2117-2122) as applied to claims 1, 21, 23, 30, 90-91 and 93 above, and further still in view of Labrie (U.S. 7,005,428).
The teachings of each reference is set forth supra.  The combination differs by not administering the combination percutaneously.
Labrie teach a method of effectively administering DHEA and acolbifene percutaneously (Fig 1 and column 18, last paragraph).
One of ordinary skill in the art would have found it prima facie obvious at the time of the invention to administer DHEA and acolbifene via percutaneous administration.  One would have been motivated to do so given that DHEA and acolbifene are known to be therapeutically effective when administered via this route of administration.

Response to Applicant’s Remarks
Applicant alleges that the teaching of Wallace are confusing “because somebody could believe that compound 1 in the Wallace et al. reference has antagonistic effects on both estrogen receptors… which was not determined.”  Applicant appears to be asserting that the Wallace is not enabled because there is no data drawn to ERalpha and ERbeta.  These arguments are unpersuasive because they are allegations unsupported by facts, which are specifically required to establish non-enablement of a reference.  See MPEP 212[R-6](I), which states, “When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to enabled.  Once such a reference is found, the burden is on applicant to provide facts rebutting the presumption of In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980).”  Applicant has provided nothing more than allegations in the absence of facts in support of his assertion that Wallace is not enabled and, thus, fails to establish a lack of operability of the cited reference.
Applicant alleges that “compound 1 of the Wallace et al. reference should be an agonist on one or both of the estrogen receptors alpha and beta…”  The Wallace reference simply does not say this.  The passage cited by Applicant, right column on page 845, does not state that Compound 1 exerts this purported effect.
Applicant alleges that “the role of acolbifene in the combination of DHEA-acolbifene is to prevent and/or treat the other menopausal symtoms and not vasomotor symptoms.”  Applicant is reminded that “[i]n determining whether obviousness is established by combining the teachings of the prior art, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.”  In re GPAC Inc., 57 F.3d 1573, 1581 (Fed. Cir. 1995).
Applicant alleges that “the SERMs compound 1 in Wallace’s reference and acolbifene are too different to expect the same beneficial effect as the present invention does on vasomotor symptoms.”  The disclosure as filed and the response simply do not set forth convincing evidence that these SERMs are in fact “too different.”  Applicant is reminded that Compound 1 disclosed in Wallance and acolbifene are each known to be effective SERMs.
Applicant alleges that “such individual would not use EM-652 or a salt or prodrug having an S configuration at position 2 for the treatment of hot flushes.”  To support this notion Applicant cites Jain et al. (2006) which teaches that the (R)-enantiomer is active.  This is simply not persuasive.  Applicant appears to be purporting that because another SERM is known to have an active (R) enantiomer, one would necessarily conclude that all (R)-enantiomers of SERMs are active.  However, this is clearly not the case.  Gauthier clearly teaches that the (S)-enantiomer of alcobifene is active.
Applicant alleges that “a weak stimulation in Ishikawa model of compound 1 in the Wallace et al. reference could induce endometrial stimulation.”  Applicant appears to be asserting that Compound 1 of Wallace stimulates the endometrium.  The instant claim is drawn to the administration of a combination 
The rejection is maintained for the reasons set forth above and those previously made of record.

CONCLUSION
No claim is found to be allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA PAGONAKIS whose telephone number is (571)270-3505.  The Examiner works a flexible schedule and can usually be reached Monday-Friday 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







AP

/ANNA PAGONAKIS/
Primary Examiner, Art Unit 1628